Citation Nr: 1642663	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  12-20 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression.

2.   Whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma.

3.  Entitlement to service connection for obesity.

(The issue of entitlement to payment or reimbursement for medical expenses incurred on September 4, 2013, for services rendered by the Boise Radiology Group is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board acknowledges that the Veteran initially requested a hearing before the Board in Washington, D.C. in her July 2012 substantive appeal.  Thereafter, in March 2014, the Veteran was scheduled to appear at a hearing before a Veterans Law Judge, but she did not attend.  Moreover, as will be explained below, in August 2016, the Veteran's representative forwarded the Veteran's request to withdraw her pending appeal.  Accordingly, the Board hearing request is considered withdrawn.  38 C.F.R. § 20.704(d), (e) (2015).  


FINDING OF FACT

In August 2016, after the appeal was perfected but prior to the promulgation of a decision by the Board, the Veteran withdrew her appeal of the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, and entitlement to service connection for obesity.
 


(CONTINUED ON THE NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

3.  The criteria for withdrawal of the issue of entitlement to service connection for obesity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Furthermore, when the appeal involves multiple issues, such as the case here, "the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal."  Id. § 20.204(b)(1).

In the present case, in August 2016, the Veteran submitted a written statement expressing her intent to "withdraw . . . Service Connection for Obesity, major Depressive Disorder[,] and Asthma."  Thus, these matters have been properly withdrawn from appeal.

The Veteran has withdrawn her appeal of the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, and entitlement to service connection for obesity, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issues are dismissed.


ORDER

The appeal for the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for depression, whether new and material evidence has been received to reopen the claim of entitlement to service connection for asthma, and entitlement to service connection for obesity is dismissed.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


